Exhibit 10.2

MASIMO CORPORATION

EXECUTIVE ANNUAL

CASH BONUS AWARD PLAN

 

 

Plan Document

 

 

 



--------------------------------------------------------------------------------

MASIMO CORPORATION

EXECUTIVE ANNUAL CASH BONUS AWARD PLAN

 

 

Plan Document

 

 

ARTICLE I

PURPOSE OF THE PLAN

Effective January 1, 2007, Masimo Corporation (the “Company”) has established
this Masimo Corporation Annual Cash Bonus Award Plan (the “Plan”) to provide its
Executive Officers and other officers and key employees designated by the
Committee (the “Designated Employees”) with additional incentives to deliver
exceptional financial and operational results on an annual basis.

ARTICLE II

DEFINITIONS

 

2.1 “Base Salary” shall mean a Participant’s base rate of annual salary that is
in effect on the last day of the Plan Year to which the Bonus relates.

 

2.2 “Board” shall mean the Board of Directors of the Company.

 

2.3 “Bonus” shall mean the amount payable to a Participant pursuant to the Plan.

 

2.4 “Committee” shall mean any committee that the Board may appoint to serve at
the Board’s pleasure for purposes of administering the Plan; provided that the
Board may at any time act as the Committee and shall serve in that capacity in
the absence of a duly-appointed committee.

 

2.5 “Company Factor” shall mean the percentage rating that the Committee
determines for a Plan Year pursuant to Section 4.2(b) below.

 

2.6 “Executive Officers” shall mean the Chief Executive Officer of the Company
(the “CEO”), any vice president of the Company in charge of a business unit or
function (such as sales, administration or finance), any other officer who
performs a policy making function or any other person who performs similar
policy making functions for the Company and directly reports to the CEO.
Executive officers of subsidiaries of the Company who perform such policy making
functions for the Company and report to the CEO of the Company shall be
Executive Officers for purposes of this definition.

 

2.7 “Individual Factor” shall mean the percentage rating that the Manager
determines for a Plan Year pursuant to Section 4.2(c) below.



--------------------------------------------------------------------------------

2.8 “Manager” shall mean the person that the Participant directly reports to for
the Plan Year. In the case of each Executive Officer other than the CEO, the CEO
shall be deemed the Manager.

 

2.9 “Maximum Bonus” shall mean the percentage rating that the Committee
determines for a Plan Year pursuant to Section 4.2(d) below.

 

2.10 “Participant” shall mean the Executive Officers and Designated Employees
eligible to receive a Bonus under the Plan, pursuant to Article III herein.

 

2.11 “Plan Year” shall mean the period commencing January 1 and ending
December 31.

 

2.12 “Target Bonus” shall mean the percentage rating that the Committee
determines for a Plan Year pursuant to Section 4.2(a) below.

ARTICLE III

ELIGIBILITY FOR PARTICIPATION

 

3. An Executive Officer and Designated Employee shall be eligible to participate
in the Plan, and thereby become a Participant for a particular Plan Year if and
only if the Committee determines in its sole and absolute discretion that other
than the Company’s Executive Multi-Year Cash Bonus Award Plan, as amended from
time to time, or a severance plan or agreement with the Company, the Executive
Officer is not covered by another cash bonus arrangement or agreement or another
non-equity variable compensation plan with the Company for the Plan Year.

ARTICLE IV

BONUS AMOUNTS AND PAYMENTS

 

4.1 CONDITIONS FOR BONUS PAYMENTS. The Company will pay Bonuses for a Plan Year
if and only if the Committee has approved written resolutions either
establishing the terms and conditions relating to the payment of Bonuses that
will apply for the Plan Year, or otherwise approving the payment of Bonuses. A
Participant will be entitled to a Bonus for Plan Year only if the Participant is
an employee or service provider of the Company when the Company actually pays
Bonuses for the Plan Year pursuant to Section 4.4 below and, unless otherwise
determined by the Committee, has been employed by, or providing services to, the
Company as of June 30, during the Plan Year to which the Bonus relates. Any
Participant whose employment with or service to the Company terminates for any
reason before the payment of Bonuses will automatically forfeit all rights under
the Plan, and will not have any right to collect Bonuses or other amounts
hereunder. All such Bonuses or other amounts forfeited pursuant to this
Section 4.1 will be distributed among the remaining Participants who are
employed by or providing services to the Company on the date the Bonuses or
other amounts are paid by the Company.

 

- 2 -



--------------------------------------------------------------------------------

4.2 CALCULATION OF BONUSES. For each Plan Year, each Participant’s Bonus will
equal the product of (i) the Participant’s Base Salary, (ii) the Target Bonus
applicable to the Participant, (iii) the Company Factor and (iv) the
Participant’s Individual Factor, subject to the Committee’s discretion to pay
Bonuses up to any Maximum Bonus Percentage of Base Salary for any Plan Year in
lieu of the Target Bonus; provided, however, that, notwithstanding anything
herein to the contrary, in the event the Compensation Committee determines that
the Company achieved each of the financial measures included in the criteria for
the Company Factor for a Plan Year, the Bonus of the Chief Executive Officer of
the Company for such Plan Year shall be 50% of the Chief Executive Officer’s
Base Salary (or such higher percentage approved by the Compensation Committee
for such Plan Year). The Committee will determine the Target Bonus, the Maximum
Bonus, and each of these factors in accordance with the following methodology,
subject to any modifications or adjustments that the Committee may set forth for
a Plan Year in its determinations of the Plan’s terms and conditions for the
Plan Year or as otherwise approved by the Committee, and subject to the pro rata
adjustment set forth in Section 4.3 for Participants who were employees for less
than the entire Plan Year.

 

  (a) Target Bonus. The Committee will establish written target bonus guidelines
(referred to as the “Target Bonus”) on the basis of job classifications that
assign a targeted Bonus percentage of Base Salary to each job classification for
Executive Officers. The Committee may nevertheless in its sole and absolute
discretion vary from these guidelines on a case-by-case basis by providing
written notice to any affected Participant that the Committee has assigned a
different Target Bonus or classification to the Participant. Unless the
Committee’s written guidelines for a Plan Year determine otherwise, the Target
Bonus for the Plan Year for the Executive Officers shall refer to the following
classifications:

 

Level

  

Job Classification

6    Executive Officers, excluding the CEO 7    CEO

 

  (b)

Company Factor. Within the first 90 days of the Plan Year, the Board will
approve the Company’s objectives and assessment criteria. The Committee will
thereafter provide information to each Participant about such objectives and
assessment criteria. At the end of the Plan Year, the Committee, with the input
from the CEO, will evaluate the Company’s performance by taking this information
into account, along with any other financial or other Company performance
measures that the Committee determines to be relevant, and on the basis of these
considerations the Committee will in its sole and absolute discretion rate the
Company’s performance on a percentage scale (which includes 0% as the lowest
percentage in the range), with that percentage establishing the Company Factor
for the Plan Year. In the event the Committee rates the Company’s performance
for a Plan Year at: (i) less than 100%, the Committee shall have the discretion
to set the Company Factor at any percentage it deems appropriate (including 0%);
(ii) 100%, the Company

 

- 3 -



--------------------------------------------------------------------------------

 

Factor shall automatically be set at 100%; and (iii) more than 100%, the
Committee shall have the discretion to set the Company Factor at any percentage
it deems appropriate, provided that the Company Factor shall not be less than
100%.

 

  (c) Individual Factor. At the end of the Plan Year, the Manager will determine
a Participant’s Individual Factor for a Plan Year on a scale of 0% to 100%,
based on the Manager’s discretionary assessment of the Participant’s overall
performance, taking into account a variety of factors including specific duties
or goals assigned to the Participant during the Plan Year; provided that, with
respect to any Participant for which the CEO is not the Manager, the CEO shall
have final authority to modify a Participant’s Individual Factor for a Plan
Year. In the case of the CEO, the Committee shall assess the CEO’s overall
performance and determine the Individual Factor for the CEO for the Plan Year;
provided that, in the event the Committee establishes the Company Factor at or
above 100%, the Individual Factor for the CEO shall automatically equal 100%.

 

  (d) Maximum Bonus. The Committee will establish written maximum bonus
guidelines (referred to as the “Maximum Bonus”) for each Plan Year on the basis
of job classifications that assign a Maximum Bonus percentage of Base Salary to
each job classification. The Committee may nevertheless in its sole and absolute
discretion vary from these guidelines on a case by case basis by providing
written notice to any affected Participant that the Committee has assigned a
different Maximum Bonus or classification to the Participant. Unless the
Committee’s written guidelines for a Plan Year determines otherwise, the Maximum
Bonus for the Plan Year shall refer to the classifications set forth in
subsection 4.2(a) above.

 

4.3 PRO RATED BONUSES. If an employee first becomes a Participant after a Plan
Year begins (for example, because of being a new hire) the Committee will adjust
the employee’s Bonus for the Plan Year on a pro rata basis to reflect the number
of full weeks during the Plan Year during which the employee was a Participant.
For example, an employee who becomes a Participant on June 30th of a Plan Year
ending December 31st would be a Participant for 26 of 52 weeks, and therefore be
entitled to a Bonus equal to 50% of the amount determined pursuant to
Section 4.2 above for a similarly-situated employee who is a Participant for the
entire Plan Year.

 

4.4 TIME OF PAYMENT. The Company will pay Bonuses for a Plan Year as soon as
possible after the end of the Plan Year, but in no event later than the
December 31st immediately following the end of the Plan Year.

 

4.5 APPLICABLE TAXES.

 

  (a) Employment Taxes. The Company shall reduce all Bonuses by an amount
sufficient to pay all applicable Social Security, withholding, and other
employment taxes that are payable with respect to the Bonuses.

 

- 4 -



--------------------------------------------------------------------------------

  (b) Income Taxes and Deferred Compensation. Participants are solely
responsible and liable for the satisfaction of all taxes and penalties that may
arise in connection with this Plan (including any taxes arising under
Section 409A of the Internal Revenue Code). Neither the Company nor its
affiliates nor any of their directors, agents or employees shall have any
obligation to indemnify or otherwise hold any Participant harmless from any or
all of such taxes.

ARTICLE V

RIGHTS OF PARTICIPANTS

 

5.1 LIMITED RECAPTURE OF BONUSES. The Company may not recover Bonus payments
that Participants have appropriately received pursuant to the Plan, subject to
any recapture provision that the Committee adopts in writing during the first
three months of a Plan Year, for application to Bonuses payable for the Plan
Year.

 

5.2 NOT A CONTRACT OF EMPLOYMENT. Nothing in this Plan gives a Participant the
right to remain in the employ of the Company. Except to the extent explicitly
provided otherwise in a then effective written employment contract executed by
the Participant and the Company, each Participant is an at will employee whose
employment may be terminated without liability at any time for any reason.

ARTICLE VI

ADMINISTRATION

The Committee shall be responsible for administering the Plan, and shall have
the right to construe the Plan, to interpret any provision of the Plan, to make
rules and regulations relating to the Plan, and to determine any factual or
legal question arising in connection with the Plan’s operation. The Committee
may in its discretion make factual determinations based on any investigation or
hearing that the Committee may deem appropriate. Any decision made by the
Committee under the provisions of this Article shall be conclusive and binding
on all parties concerned. The Committee may delegate to the Company’s officers
or other employees the authority to execute and deliver instruments and
documents associated with the Plan, and to take all other steps deemed
necessary, advisable or convenient for the administration of this Plan in
accordance with its terms and purpose.

ARTICLE VII

AMENDMENT OR TERMINATION OF PLAN

The Committee shall have the unilateral right to amend, suspend, modify or
terminate this Plan at any time with respect to all or some Participants and
with respect to any unpaid Bonuses that are or could have become payable,
whether for the current or any future years.

 

 

- 5 -